Citation Nr: 0803480	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of lumbosacral strain.  

2.  Entitlement to service connection for disc herniation of 
the cervical spine, to include as secondary to the service-
connected residuals of lumbosacral strain.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his June 2004 Substantive Appeal.  He withdrew 
his request in August 2006.  See 38 C.F.R. § 20.702(e) 
(2007).  

The Board observes that in various statements, including the 
April 2003 Notice of Disagreement, the veteran indicates that 
wishes to file a claim for peripheral neuropathy associated 
with the cervical and lumbar spine disabilities.  
Accordingly, this issue is referred back to the RO for the 
proper development.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran's lumbar spine disability is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, the old diagnostic code for evaluating lumbosacral 
strain (2002).  

In a December 2007 lay statement, the veteran reported that 
his back condition had increased in severity since his last 
afforded VA examination in August 2002.  The veteran reported 
that his back condition caused significant impairment in his 
daily activities.  He reported being in constant pain.  He 
reported that the pain radiated down his left leg and caused 
some tingling.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary.  See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).  

In providing the requested orthopedic examination, the 
examiner should also offer an opinion as to whether the 
veteran has scoliosis, ankylosis, or intervertebral disc 
syndrome (IVDS), and, if so, whether any such disability 
represents a progression of, or is otherwise associated with, 
the service-connected disability.  

As to the veteran's claim for service connection for a 
cervical spine disability, the Board notes that a disability 
which is proximately due to, or results from, another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the August 2002 VA examination, the veteran was shown to 
have a cervical spine disability.  The examiner noted that 
the veteran had good neck motions and there was no tenderness 
in the neck.  However, there was evidence of herniation of 
the discs in the cervical spine.  

The VA examiner opined that it could not be said with 
certainty that the cervical spine disability was related to 
the service-connected lumbosacral strain unless it was 
assumed that both disabilities related to the injury in 
service that caused the lumbosacral strain.  

The Board observes that in various lay statements the veteran 
indicates that his cervical spine disability was a 
manifestation of the injury that caused the lumbosacral 
strain.  The Board notes that, while the veteran is not 
competent to render a diagnosis or opinion as to medical 
causation, he is certainly competent to testify to continuity 
of symptoms capable of lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus the Board finds that a more contemporaneous VA 
examination is necessary to clarify the diagnosis and 
etiology of the veteran's current cervical spine condition.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected lumbar spine and 
claimed cervical spine disability.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination to 
determine the current severity of the 
service-connected lumbosacral strain.   

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees).  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  

In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all examination findings, the 
physician should also address the severity 
of any related intervertebral disc 
syndrome.  The examiner should render 
findings as to the existence and frequency 
of any incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12- 
month period, the veteran's incapacitating 
episodes had a total duration of (a) at 
least two weeks but less than four weeks; 
(b) at least four weeks but less than six 
weeks; or (c) at least six weeks.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4.  The VA examination requested 
hereinabove also should address the nature 
and likely etiology of the claimed cervical 
spine disorder.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether the 
veteran has a current cervical spine 
disability that at least as likely as not 
(e.g., a 50 percent or greater likelihood) 
had its clinical onset during his period of 
active service or otherwise is caused or 
aggravated by the service-connected lumbar 
spine disability.  A complete rationale 
must be given for all opinions and 
conclusions expressed in a typewritten 
report.  

5.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for the service-
connected lumbosacral strain as well as the 
claim of service connection for a cervical 
spine disability should be readjudicated in 
light of all the evidence of record.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



